                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 18-cr-04603-LAB

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
Laura Clark (1) ,
           
           
                                    Defendant.


       

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or

☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☐     of the offense(s) as charged in the Indictment/Information:
       
      8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and
      Abetting; 8:1324(a)(2)(B)(ii); 18:2 - Bringing in Aliens for Financial Gain; Aiding and
      Abetting;


Dated: 11/13/2018                                   
                                                   Hon. Barbara L. Major 
                                                   United States Magistrate Judge
       
